We granted the defendants’ application for further appellate review in order to restate the rule: “Courts . . . ‘have no power to reform wills. Hypothetical or imaginary mistakes of testators cannot be corrected. Omissions cannot be supplied. Language cannot be modified to meet unforeseen changes in conditions. The only means for ascertaining the intent of the testator are the words written and the acts *1002done by him.’ Sanderson v. Norcross, 242 Mass. 43, 46 [1922].” Salter v. Salter, 338 Mass. 391, 393 (1959). A failure to provide for a contingency may lead to either a partial or complete intestacy. See Wright v. Benttinen, 352 Mass. 495 (1967).
Edwin E. Kaarela for Louise E. Hardy & others.
David L. Taylor for Marion F. Hammond & another.

Judgment affirmed.